Citation Nr: 1627513	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Further, this matter was before the Board in June 2014. Unfortunately, the Board finds that there has not been substantial compliance with its prior remand directives. Accordingly, another remand is required at this time. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a June 2014 lay statement, the Veteran indicated that he did not wish to pursue a TDIU claim at that time. However, the RO continued to adjudicate the matter by further developing the claim and issuing a Supplemental Statement of the Case (SSOC) in August 2015. The Veteran's representative subsequently submitted a written brief addressing this claim in June 2016. As such, the Veteran has reason to believe that this claim is still on appeal, and the Board may address the matter at this time. Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant has a reason to believe it is on appeal).

Additionally, the Board notes that the issue of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include panic disorder; psychosis, not otherwise specified (NOS); and cocaine dependence, to include as secondary to PTSD; has been raised by the Veteran's private and VA treatment records.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

The Veteran is seeking entitlement to a TDIU. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

As noted above, this claim was first remanded by the Board in June 2014. At that time, the RO was instructed to complete the following development: 1) Notify the Veteran and his representative of the information and evidence necessary to establish entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) (2015); 2) schedule the Veteran for a psychiatric examination to determine whether it is at least as likely as not that the Veteran's service-connected PTSD prevents him from securing or following a substantially gainful occupation consistent with his educational and occupational history; 3) if a positive response is received and the Veteran did not meet the schedular criteria for a TDIU, to refer the claim to the Director of Compensation for consideration of an extraschedular rating; and 4) thereafter, to readjudicate the claim and return to the Board as warranted. 

A claimant has the right to substantial compliance with remand directives. Stegall, 11 Vet. App. at 268 (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

The Board finds that there has not been substantial compliance with its prior remand directives. Neither the Veteran nor his representative was informed of the criteria for establishing entitlement to a TDIU on an extraschedular basis.  Although the Veteran underwent VA PTSD examination in November 2014, the examiner failed to provide an opinion regarding the impact of the Veteran's PTSD on his capacity to secure or follow a substantially gainful occupation, and no additional medical records have been obtained that properly address this inquiry.  The examiner only indicated there was occupational and social impairment with reduced reliability and productivity.  Thereafter, without a determination as to whether the Veteran was unemployable, as initially required under 38 C.F.R. § 4.16(b), the claim was referred to the Director of Compensation for consideration of entitlement to a TDIU on an extraschedular basis, which was denied in an August 2015 Administrative Review memorandum.  The claim was subsequently denied in an August 2015 SSOC.

Accordingly, the Board finds that an additional remand is warranted at this time, such that substantial compliance with its earlier June 2014 remand directives can be ensured. 

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran and his representative of the information and evidence necessary to establish entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2015). 

2. Schedule the Veteran for a VA psychiatric examination. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should then address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD prevents him from securing or following a substantially gainful occupation consistent with his educational and occupational history, without regard to his age or any non-service-connected disabilities?

A complete rationale must be provided for any opinion or conclusion offered. 

3. Only if it is determined by the AOJ, based on review of the evidence of record:  

(1) that the Veteran's PTSD prevents him from securing and maintaining substantially gainful employment; and 

(2) that he does not meet the schedular criteria for a TDIU, 

then refer the claim to the Director of Compensation for consideration of entitlement to a TDIU on an extraschedular basis.

4. Thereafter, readjudicate the Veteran's TDIU claim. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



